DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 07/14/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reasons for Allowance
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1: the prior fails to disclose or suggest a specific mobile terminal booth with a sound masking function comprising: 
	a sound absorbing panel which partitions a space as viewed from the above to provide a place for a mobile telephone conversation; and 
	a masking sound generation unit provided to emit a masking sound through a speaker, wherein a high frequency component of the masking sound is attenuated.
Furthermore, the combination of the above limitations with the rest of the disclosed limitations causes the disclosed system distinguishing from the prior art.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Uetabira (US 20140033620 – Cited IDS)
Uetabira (US 20160160498)
Amberson et al. (US 5182883)
Hallam (US 2337885)
Corso (US 2328618)
Leadbetter (US 2397609)
Hoyle (US 2397606)
Beckman et al. (US 3728801)
Kawakami et al. (US 20150055790)
Kramer (US 3869992)
Yamakawa et al. (EP 2367169)
This application is in condition for allowance except for the following formal matters: 
Regarding claim 4: This claim recites the acronym “BGM” without providing definition of what “BGM” is. Appropriate correction is recommended. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L TON whose telephone number is (571)270-7839.  The examiner can normally be reached on Monday - Friday 8:00 AM - 6:00 PM (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian C Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID L TON/Primary Examiner, Art Unit 2654